THEATTORNEY               GENERAL

                        OF-TEXAS




                         October 11, 1957

Honorable Robert S. Calvert        Opinion No. WW-276
Comptroller of Public Accounts
Capitol Station                    Re:   May the money remaining
Austin, Texas                            in the appropriation made
                                         by Senate Bill No. 1 of
                                         the 55th Legislature, Re-
                                         gular Session, be used to
                                         pay mileage and per diem
                                         of members, salaries of
                                         officers and employees,
                                         and other contingent ex-
                                         penses of the special
                                         called session without
                                         further legislation, and
Dear Mr. Calvert:                        related question?
       You have requested an opinion of this office concerning
the use of the money remaining in the appropriation provided for
by Senate Bill No.1 of the Regular Session of the 55th Legisla-
ture. In your letter you present the following propositions:

         (1) "Will you, therefore, please advise me
      whether the remaining money in the appropriation
      made by Senate Bill No. 1 of the Regular Session
      can be used to pay mileage and per diem of members,
      salaries of officers and employees, and other con-
      tingent expenses of the Special Called Se,ssionwith-
      out further legislation.

         (2)  "In the event additional legislation is
      necessary, could the unexpended balance remaining
      in monies approprlated by Senate Bill No. 1 be
      made available for expenditure to pay the mileage
      and per diem of members, salaries of officers and
      employees, and other contingent expenses of the
      Special Called Session by legislation of the First
      Called Session which legislation would not re-
      quire the certification of this department under
      the provisions of Section @a of Article III of
      the Constitution of Texas?"
      We shall answer your questions in the order presented.
Honorable Robert S. Calvert, page 2.   (’
                                        WW-276)



       Section 1 of Senate Bill No. 1, Acts of the 55th Legis-
lature, Regular Session, 1957, Chapter 1, page 1, provides in
part, as follows:
          "Section 1. There is hereby appropriated out
       of any funds in the State Treasury not otherwise
       appropriated, the sum of Two Million, Three Hundred
       Thousand ($2,3OO,OOO) Dollars or so much thereof
       as may be necessary, to pay the contingent expenses
       and to pay the mileage and per diem of members and
       the per diem of officers and employees of the
       Regular Session of the 55th Legislature, . . ."
       The Court in Fergutsonv. Maddox, 114 Tex. 93, 263
S.W. 888 (1924) held:
          "At the end of a legislative session the
       House does not cease to exist.         Like the
       House, it Benatg   does not cease to-exist at
       the expiration of the legislative session."
       The above language was cited by the Court in Terre11 v.
King, 118 Tex. 237, 14 S.W.2d 786 (1929) in upholding the power
of the Comptroller to issue warrants in payment of the compen-
sation and expenses of an interim committee of the 40th Legis-
lature.
       It would therefore seem to be clearly established that
though the power of the Legislature to enact laws may ':-:seupon
the adjournment of a particular session of that Legislature, it
does not follow that the Legislature is divested of such interim
powers of planning, investigation and house keeping as are neees-
sary to allow it to carry out its law-making functions when in
session. Thus, we are of the opinion that ,when Senate Bill No.
1 of the 55th Legislature, Regular Session, speaks of an appro-
priation to cover the expenses of the Regular Session of the
55th Legislature, it is the intent of the Legislature that this
appropriation should continue beyond the sine -
                                              die adjournment of
the Regular Session of the 55th LegislaSure,insofar as the in-
terim requirements should demand, and within the limits of the
amount appropriated.
       We, therefore, believe that any unexpended balance of
this appropriation will continue to exist so long as funds are
available, and is subject to such use as the Legislature shall
choose to make of it during the two-year period following the
effective date of Senate Bill No. 1. Section 6 of Article VIII,
Constitution of Texas.  This position is further substantiated
Honorable Robert S. Calvert, page 3.   @W-276)


by the fact that we have been informed that your office has
operated upon a like construction for many years.
       However, we are of the opinion that the appropriation
provided for in Section 1 of Senate Bill No. 1 of the 55th
Legislature Is clearly limited to the payment of the contin-
gent expenses and to pay the mileage and per diem of members
and the per diem of officers and employees of the Regular
Session of the 55th Legislature, plus such expenses as are
required in the effective operation of the interim activities
of the Legislature.
       We must, therefore, advise you that the money remain-
ing in the appropriation made by Senate Bill No. 1 of the Regu-
lar Session of the 55th Legislature may not be used to pay
mileage and per diem of members, salaries of officers and em-
ployees, and other contingent expenses of the Special Called
Session without further legislation. For this reason, we must
answer your first question in the negative.
       In as much as we are of the opinion that additional legis-
lation will be necessary, we shall answer your second question
in the manner set forth below.
       We are of the opinion that the 55th Legislature may, upon
the convening of the First Called Session, amend Senate Bill
No. 1 of the 55th Legislature, Regular Session, to authorize the
expenditure of the unexpended balance of monies appropriated by
Senate Bill No. 1 for the additional purpose of paying the ex-
penses of the First Called Session of the 55th Legisla,ture.
Furthermore, it would not be necessary for the Comptroller to
certify as to the availability of these funds in that such action
on the part of the Legislature amounts to but an authorization
for the expenditure for additional purposes of monies previously
appropriated. Attorney General's Opinion No. WW-275 (1957) and
Attorney General's Opinion No. 0-6193 (1945). We, therefore,
answer your second question in the affirmative,

                            SUMMAIfY

                 The money remaining in the appropriation
                 made by Senate Bill No. 1 of the Regular
                 Session of the 55th Legislature may not
                 be used to pay mileage and per diem of
                 members, salaries of officers and em-
                 ployees, and other contingent expenses
                 of a Special Called Session without
                                                              -   :-- -.



Honorable Robert S. Calve&, page 4.   (WW-276:


                 further legislation, but the Legisla-
                 ture may, upon convening, amend Senate
                 Bill No. 1 of the 55th Legislature,
                 Regular Session, to authorize the expendi-
                 ture, for additional purposes, of monies
                 previously appropriated. Such amendment
                 would not require the certification of
                 the Comptroller under the provisions of
                 Section @a of Article III of the Constl-
                 tution of Texas.
                                 Yours very truly,
                                 WILL WILSON
                                 Attorney General of Texas




WCR:zt
APPROVED:
OPINION COMMITTEE
Geo. P. Blackburn, Chairman
John Reeves
C. K. Richards
E. M. DeGeurin
REVI,~D   FOR THE ATTORNEY GENERAL
BY:   C. K. Richards